NO. 12-13-00354-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

DILLON EARL BEVEL,                              §      APPEAL FROM THE 114TH
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Dillon Earl Bevel appeals his conviction for aggravated robbery. Appellant’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                         BACKGROUND
       Appellant was charged by indictment with the offense of aggravated robbery, a first
degree felony. The indictment also included an allegation that Appellant used or exhibited a
deadly weapon, a firearm, during the commission of or immediate flight from the offense.
Appellant entered an “open” plea of guilty to the offense charged in the indictment. He also
pleaded “true” to the deadly weapon allegation. Appellant and his counsel signed various
documents in connection with his guilty plea, including a stipulation of evidence in which
Appellant swore, and judicially confessed, to the offense alleged in the indictment and admits
that he committed each and every element alleged in the indictment and that he was guilty as
charged. The trial court accepted Appellant’s plea, found the evidence was sufficient to support
a finding of Appellant’s guilt, deferred further proceedings without entering an adjudication of
guilt, and ordered that Appellant be placed on deferred adjudication community supervision for
ten years.
         Later, the State filed an application to proceed to final adjudication, alleging that
Appellant had violated the terms of his community supervision. At the hearing, Appellant
pleaded “true” to all the allegations contained in the State’s application. After a hearing, the trial
court found the allegations to be “true,” granted the State’s application, adjudged Appellant
guilty of aggravated robbery, made an affirmative finding of a deadly weapon, a firearm, and
assessed his punishment at twenty-five years of imprisonment. This appeal followed.


                             ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
has diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. We have
reviewed the record for reversible error and have found none.1 See Bledsoe v. State, 178 S.W.3d
824, 826-27 (Tex. Crim. App. 2005).


                                                   CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw in the case. See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State,
813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel
that the appeal is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby
granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for

         1
            Counsel for Appellant certified that he provided Appellant with a copy of his brief and informed
Appellant that he had the right to file his own brief. Appellant was given time to file his own brief, but the time for
filing such a brief has expired and we have received no pro se brief.


                                                          2
discretionary review.         See In re Schulman, 252 S.W.3d at 408 n.22.         Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
day the last timely motion for rehearing was overruled by this court. See TEX. R. APP. P. 68.2(a).
Any petition for discretionary review must be filed with the Texas Court of Criminal Appeals.
See TEX. R. APP. P. 68.3.             Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered August 13, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)




                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                           AUGUST 13, 2014


                                          NO. 12-13-00354-CR


                                      DILLON EARL BEVEL,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1444-09)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.